SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

883
KAH 11-00261
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMES LYNCH, PETITIONER-APPELLANT,

                      V                                            ORDER

MICHAEL P. CORCORAN, SUPERINTENDENT, CAYUGA
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


CHARLES A. MARANGOLA, MORAVIA, FOR PETITIONER-APPELLANT.

JAMES LYNCH, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered July 8,
2009 in a habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court